DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 15/900,612 has now issued as U.S. Patent No. 10,842,394.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 1, “wearable monitoring” should apparently read --wearable monitoring device--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the light reflected" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the light-blocking portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited light-blocking member.  It is noted that claim 14 also recites this limitation and may need to be amended in kind.
Claim 12 recites the limitation "the light-blocking portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited light-blocking member.
Claim 15 recites the limitation "the light-blocking portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited light-blocking member.
Claim 16 recites the limitation "the light" in line 2.  It is not clear if this is intended to refer to the light directed toward the ear canal by the light source or to the light reflected by the ear canal.
Claim 18 recites the limitation "the light detector signal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-18 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 19 recites the limitation "the light reflected" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 21 are rejected by virtue of their dependence upon claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of U.S. Patent No. 10,842,394.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.  While the claims of the issued patent do not specifically recite a shaped member, they do recite a wearable computing device that includes an audio port with a light source and light detector on its outer surface, wherein the audio port is directed towards an ear canal of the user.  The remaining limitations are essentially word-for-word identical (with the recited orientation of the light source, light detector, and light-blocking member being slightly broader in the present claims), except for claim 11.  However, claim 11 merely recites the specific angle that the light source and light detector are angled away from each other, which could have been determined via routine experimentation/optimization.

Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a wearable monitoring device or method wherein a light source directs light towards a user’s ear canal and reflected light is detected by a light detector, wherein a light-blocking member is implemented between the light source and the light detector, and wherein the light source and light detector are angled away from each other relative to the light-blocking member.  Wagner et al. (U.S. Pub. No. 2018/0020979 A1; cited in the IDS filed 15 July 2021) teaches a first light source and first light detector that are angled away from a second light source and second light detector, but the second light detector is not configured to detect light from the first light source and the first light detector is not configured to detect light from the second light source.  Wagner et al. (U.S. Pub. No. 2017/0118551 A1; cited in the IDS filed 15 July 2021) teaches a wearable earbud monitoring device wherein a first light guide for directing light from a light source is angled away from a second light guide for directed reflected light to a light detector, and wherein an opaque light-blocking portion is positioned between the two light guides, but the light source and light detector themselves are not angled away from each other.  Fraden (U.S. Pub. No. 2005/0209516 A1; cited in the IDS filed 15 July 2021) similarly teaches an ear plug monitoring device with light windows that are angled away from each other, but fails to teach that the light source and light detector themselves are angled away from each other.  Sarussi et al. (U.S. Pub. No. 2018/0020960 A1; cited in the IDS filed 15 July 2021) teaches a light source and light detector that are angled away from each other, but fails to teach a device configured to direct light toward the ear canal of a user or that the source and detector are angled away from each other relative to a light-blocking member implemented between them.  Suzuki et al. (U.S. Pub. No. 2017/0065178 A1) teaches a light source and light detector that are angled away from each other, but this embodiment is not configured to direct light toward the ear canal of a user and also does not teach that the source and detector are angled away from each other relative to a light-blocking member implemented between them.  Abdul-Hafiz et al. (U.S. Pub. No. 2010/0217103 A1) teaches an in-the-canal monitoring device wherein a light source and light detector are implemented on the outer surface of the device and are radially-spaced at any of various angles to one another, but does not teach that the source and detector are angled away from each other relative to a light-blocking member implemented between them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791